Citation Nr: 0322924	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  03-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin rash in the 
groin area (including tinea cruris).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from December 1965 to 
December 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

In a correspondence dated in July 2003, the veteran indicated 
that he wanted a videoconference hearing at the RO.  Under 
these circumstances, the requested hearing must be scheduled.  
38 C.F.R. § 20.700(a) (2002).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

Schedule the veteran for a 
videoconference hearing at the RO in 
accordance with applicable law.  

Thereafter, the case is to be returned to the Board following 
appropriate appellate procedure.  The purpose of this REMAND 
is to afford due process. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	CHERLY L. MASON
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




